DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and similarly with the other independent claims), the claim recites using modelling on the patient profile against the reference profiles. It is unclear what exactly is being used in the modeling. Appropriate clarification and correction is required. 
Regarding claim 12, the claim recites “causing the system to take one or more actions relating to the psychotherapy process, wherein the one or more actions are selected based on the output.” However, it is unclear what action the system is supposed to take in relation to the psychotherapy process. For examination purposes this is construed to mean providing the output treatment recommendation. Appropriate correction is required. 
Regarding claim 14, the claim recites “find a probability of transition between each of the plurality of reference profiles”. The scope of this limitation is unclear. For examination purposes this is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-9 are drawn to a computer-implemented method for assigning a treatment protocol, which is within the four statutory categories (i.e. process). Claims 10-13, 16-17 are drawn to computer-implemented method for determining subtypes of a psychological condition, which is within the four statutory categories (i.e. process).  Claims 14-15 are drawn to computer-implemented method for determining families of subtypes of a psychological condition, which is within the four statutory categories (i.e. process).   
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with the other independent claims) recites: 
A computer-implemented method of assigning a treatment protocol to a patient, comprising the steps of: 
obtaining a plurality of patient profile data points relating to the patient at an initial stage of a psychotherapy process; 
comparing each patient profile data point with the corresponding data point for each one of a plurality of reference profiles; 
selecting from the plurality of reference profiles the reference profile to which the patient profile data most closely fits, in order to obtain a prediction of the psychological condition of the patient; 
assigning a treatment protocol to the patient based on the prediction of the psychological condition of the patient; 
wherein the plurality of reference profiles are determined by modelling a reference dataset comprising patient profile data relating to each of a plurality of other patients.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the computer the limitations of this claim encompasses an automation of following rules to make a determination about treatment protocols. If a claim limitation, under its broadest reasonable interpretation, covers management of commercial interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Alternatively, the underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the mathematical relationships but for the recitation of generic computer components. That is, other than reciting by the computer the limitations are directed at mathematical relationships to determine a treatment protocol by using predictive modelling. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11-13, and 15-17 reciting particular aspects of determining a protocol or subtype for a condition, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 1 (and substantially similar with the other independent claims) recites: 
A computer-implemented method of (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) assigning a treatment protocol to a patient, comprising the steps of: 
obtaining a plurality of patient profile data points relating to the patient at an initial stage of a psychotherapy process; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
comparing each patient profile data point with the corresponding data point for each one of a plurality of reference profiles; 
selecting from the plurality of reference profiles the reference profile to which the patient profile data most closely fits, in order to obtain a prediction of the psychological condition of the patient; 
assigning a treatment protocol to the patient based on the prediction of the psychological condition of the patient; 
wherein the plurality of reference profiles are determined by modelling a reference dataset comprising patient profile data relating to each of a plurality of other patients.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the computer, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 26, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining patient profile data amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, 11-13, and 15-17 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2-9, 11-13, and 15-17 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a computer, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. pg. 26); obtaining patient profile data e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chekroud et al. (WO 2017/210502).
Regarding claim 1, Chekroud discloses a computer-implemented method of assigning a treatment protocol to a patient (Chekroud Fig. 2 and corresponding text; [0003]), comprising the steps of: 
obtaining a plurality of patient profile data points relating to the patient at an initial stage of a psychotherapy process; (Chekroud [0036] FIG. 1 schematically illustrates an exemplary architecture of a computer system architecture 100 on which some embodiments may be implemented. Computer system 100 includes an electronic device 110 configured to provide an interface that enables a patient to provide information about their medical/psychiatric background and/or current symptom profile. In some embodiments, electronic device 110 is a portable electronic device such as a smartphone, tablet computer, or laptop computer configured to execute an application that provides a user interface displaying a questionnaire with which a patient may interact to provide the patient information [0038] a user interface provided on a portable electronic device such as a smartphone or tablet computer may display a plurality of questions in a questionnaire and a patient may interact with the user interface to provide responses to the plurality of questions [0045] FIG. 4 illustrates an introduction screen portion of a user interface that may be presented to a patient on a tablet computer upon arrival to a healthcare provider's office. As shown, the introduction screen provides information and instructions regarding a questionnaire that the patient completes to provide the patient information)
comparing each patient profile data point with the corresponding data point for each one of a plurality of reference profiles; (Chekroud [0050] some embodiments apply a symptom clustering technique that determines, based, at least in part, on the patient information provided by the patient, a likelihood that the patient is associated with one of a plurality of symptom cluster profiles [0051] The inventors have recognized and appreciated that certain types of treatments are more effective for patients that share a common set of symptoms [0055] FIG. 13 includes a questionnaire selection portion, a patient summary portion that provides a healthcare provider with an overview of the patient's symptoms based on processing the provided patient information by a trained statistical model, a symptom profile portion that displays a likelihood that the patient is associated with one of a plurality of symptom cluster profiles)
selecting from the plurality of reference profiles the reference profile to which the patient profile data most closely fits, in order to obtain a prediction of the psychological condition of the patient; (Chekroud [0051] In the example provided, the patient is most closely associated with the "atypical symptoms" symptom cluster based on the patient information provided [0102] Clusters of symptoms are detectable in two common depression rating scales, and these symptom clusters vary in their responsiveness to different antidepressant treatments. These patterns may offer clinicians evidence for tailoring antidepressant selection according to the symptoms that a specific patient is experiencing {construed as selecting the closest fit cluster profile in order to prescribe medication to address their symptoms})
assigning a treatment protocol to the patient based on the prediction of the psychological condition of the patient; (Chekroud [0052] FIG. 10 illustrates a treatment recommendation portion of the user interface that displays recommended medications and dosages for the patient based on an analysis of the patient information by the trained statistical model [0102] Clusters of symptoms are detectable in two common depression rating scales, and these symptom clusters vary in their responsiveness to different antidepressant treatments. These patterns may offer clinicians evidence for tailoring antidepressant selection according to the symptoms that a specific patient is experiencing)
wherein the plurality of reference profiles are determined by modelling a reference dataset comprising patient profile data relating to each of a plurality of other patients. (Chekroud Fig. 15 
Regarding claim 2, Chekroud discloses the method according to claim 1, and further discloses wherein the plurality of patient profile data points comprise non-binary data. (Chekroud [0047] the questionnaire may be designed to prompt the patient to rate particular symptoms or feelings on a scale (e.g., 1-4)).
Regarding claim 3, Chekroud discloses the method according to claim 1, and further discloses wherein the plurality of patient profile data points comprise data relating to one or more symptoms of the patient. (Chekroud [0047] the questionnaire may be designed to prompt the patient to rate particular symptoms or feelings on a scale (e.g., 1-4)).
Regarding claim 4, Chekroud discloses the method according to claim 1, and further discloses wherein the plurality of patient profile data points comprise item scores derived from a standardised psychology questionnaire. (Chekroud [0053] the patient was associated with a Patient Health Questionnaire (PHQ-9) score of 13, and the patient response summary shows the breakdown of the individual questions that resulted in that particular score).
Regarding claim 5, Chekroud discloses the method according to claim 4, and further discloses wherein the standardised psychology questionnaire comprises the PHQ-9 and/or GAD-7 questionnaire. (Chekroud [0053] the patient was associated with a Patient Health Questionnaire (PHQ-9) score of 13).
Regarding claim 7, Chekroud discloses the method according to claim 1, and further discloses wherein the patient is suffering from a mental health disorder, wherein the disorder optionally comprises a disorder selected from the group consisting of (1) depression, (2) mixed anxiety and depression, and (3) generalized anxiety disorder. (Chekroud Fig. 9 and corresponding text; [0004] Other embodiments are 
Regarding claim 8, Chekroud discloses the method according to claim 1, and further discloses wherein the prediction of the psychological condition of the patient comprises a subtype of depression, a severity of depression, or both a subtype and a severity of depression. (Chekroud [0049] the summary report may display information about the patient's medical condition (e.g., estimated severity of depression), symptom-specific information, recommended treatment information and medical history information).
Regarding claim 10, recites substantially similar limitations as those already addressed in the rejection of claims 1 and 6, and, as such is rejected for similar reasons as given above.
Regarding claim 11, recites substantially similar limitations as those already addressed in the rejection of claims 1, and, as such is rejected for similar reasons as given above.
Regarding claim 12, recites substantially similar limitations as those already addressed in the rejection of claims 1, and, as such is rejected for similar reasons as given above. Additionally, Chekroud further discloses causing the system to take one or more actions relating to the psychotherapy process, wherein the one or more actions are selected based on the output. (Chekroud Fig. 9 shows a summary display with the suggested treatment recommendation based on the clustering prediction {the claim is interpreted as providing the output treatment recommendation – see 112(b) above}). 
Regarding claim 13, Chekroud discloses the method according to claim 10 further comprising: assigning each of the plurality of reference profiles to a family of reference profiles based on the probability of transition between each of the plurality of reference profiles; identifying core symptoms to the family using a network analysis of individual dimensions of the patient profile data for said family; and designing a treatment protocol to target the core symptoms for improved analysis and treatment of psychological conditions. (Chekroud Fig. 9-10 and corresponding text; [0051] where the three symptom clusters are "mood/emotional symptoms" often associated generally with depression, "sleep symptoms" indicating that the patient has difficulty sleeping, and "atypical symptoms," for example associated with cognitive or speech difficulties. As shown, the summary report may display a probability that the patient exhibits a symptom profile that places the patient within each of the symptom clusters based on an analysis of the provided patient information using a trained clustering model [0080] hierarchical 
Regarding claim 16, recites substantially similar limitations as those already addressed in the rejection of claims 5, and, as such is rejected for similar reasons as given above.
Regarding claim 17, recites substantially similar limitations as those already addressed in the rejection of claims 8, and, as such is rejected for similar reasons as given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chekroud et al. (WO 2017/210502) in view of De Bruin et al. (US 2011/0119212). 
Regarding claim 6, Chekroud discloses the method according to claim 1, but does not appear to disclose wherein the plurality of reference profiles comprises states determined by modelling the reference dataset using a Hidden Markov Model. However, De Bruin teaches it is old and well-known in the art of treatment determinations wherein the plurality of reference profiles comprises states determined by modelling the reference dataset using a Hidden Markov Model. (De Bruin [0107] The classification/prediction/estimation and decision/inference techniques and models employed are derived from the computational signal/information processing and machine learning and inference methods and procedures which include, but are not limited to… hidden Markov modeling). 
“In a more complex scenario, each class may include several small clusters with some overlaps, and if they are separable and recognizable using some nonlinear discriminating functions, it is possible to construct a classification/prediction/estimation model based on the problem design. The job of the classifier/predictor is to mathematically segregate these clusters in an optimal fashion so that the probability of mis-classification or false-prediction is minimized. In another embodiment, the classifier/predictor/estimator explores statistical, dynamic, geometrical or structural and hierarchical information, or combinations thereof, inherent in the training data, and employs predetermined optimal criteria to construct the discrimination/decision/estimation schemes or models.” See De Bruin [0106]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chekroud to incorporate wherein the plurality of reference profiles comprises states determined by modelling the reference dataset using a Hidden Markov Model as taught by De Bruin. If there is any overlap with the clustering of the profiles, the hidden markov model minimizes the risk of a false prediction by mathematically segregating the cluster of profiles. 
Regarding claim 9, Chekroud discloses the method according to claim 1, but does not appear to disclose wherein the psychotherapy process comprises internet-enabled cognitive behavioural therapy. However, De Bruin teaches it is old and well-known in the art of treatment determinations wherein the psychotherapy process comprises internet-enabled cognitive behavioural therapy. (De Bruin [0079] As the training data set is enlarged, the present invention will acquire the capacity to predict response, and optionally, perform medical diagnosis, in a more diverse set of illnesses, diseases, disorders, and conditions and relate it to a more diverse set of therapies and treatments including repetitive transcranial 
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claims 1 and 13, and, as such is rejected for similar reasons as given above. Additionally, De Bruin teaches it is old and well-known in the art of treatment determinations that using the Hidden Markov Model to further find a probability of transition between each of the plurality of reference profiles (De Bruin [0106] there is overlap between these groups; i.e., they do not separate cleanly. In a more complex scenario, each class may include several small clusters with some overlaps, and if they are separable and recognizable using some nonlinear discriminating functions, it is possible to construct a classification/prediction/estimation model based on the problem design. The job of the classifier/predictor is to mathematically segregate these clusters in an optimal fashion so that the probability of mis-classification or false-prediction is minimized {construed as determining probability of mis-classification due to overlap – see 112(b) above}). The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and is incorporated herein.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claims 3, and, as such is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686                   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686